Citation Nr: 0715036	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-22 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for carpal tunnel 
syndrome, right wrist.

3.  Entitlement to service connection for carpal tunnel 
syndrome, left wrist.

4.  Entitlement to service connection for cardiac arrhythmia 
secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In June 2006 the veteran appeared at the New Orleans RO and 
testified by videoconference before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's elevated blood pressure readings during 
service are linked by competent medical evidence to current 
diagnosis of hypertension.

2.  The veteran's complaints of right wrist pain during 
service and immediately thereafter are linked by competent 
medical evidence to current diagnosis of carpal tunnel 
syndrome.

3.  Carpal tunnel syndrome of the left wrist is linked by 
objective lay evidence and competent medical evidence to 
service.

4.  The veteran's cardiac arrhythmia is linked by competent 
medical evidence to his now service-connected hypertension.


CONCLUSIONS OF LAW

1.  A hypertension disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131,5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A carpal tunnel syndrome disability of the right wrist 
was incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

3.  A carpal tunnel syndrome disability of the left wrist was 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

4.  A cardiac arrhythmia disability was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hypertension and 
carpal tunnel syndrome, which he says were symptomatic during 
service.  He also seeks service connection for cardiac 
arrhythmia, which he says is secondary to his hypertension.  
During his June 2006 Board hearing he testified that he 
worked as an operating room nurse (Captain) during service 
and currently works as a nurse practitioner.  VA treatment 
records confirm current diagnoses of systemic hypertension, 
bilateral carpal tunnel syndrome, and cardiac arrhythmia.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service medical records (SMRs) document elevated blood 
pressure readings at various times during service.  They also 
document testing done in December 1991 for "atypical chest 
pain," including an electrocardiogram which showed right 
atrial enlargement.  In addition, SMR dated in February 1980 
documents a complaint of pain in the right forearm for about 
a month, and notes that the veteran was "on pistol team 
firing about six hours a day."  

C&P examination done less than one year (October 1994) after 
the veteran's discharge from service recorded a sitting blood 
pressure reading of 144/89; however, the examiner reports 
that the heart was not clinically enlarged, and peripheral 
arterial pulsations were normal.  Rhythm and rate were also 
reported as regular, and no murmurs were detected.  During 
the examination the veteran reported "soreness and aching in 
the right forearm just below the elbow level."  He reported 
that this was an "on and off problem which comes on after he 
is engaged in some pistol competition."  Physical 
examination of the wrists revealed no abnormalities.

According to the veteran, the October 1994 blood pressure 
reading of 144/89 "demonstrates isolated systolic 
hypertension."  In support of his contention he submits a 
copy of the Fifth Report of the Joint National Committee on 
Detection, Evaluation, and Treatment of high blood pressure 
(JNC V) published in 1993, which defines isolated systolic 
hypertension as "SBP =140 mmHg with a DBP <90 mmHg."  The 
veteran points out that the JNC V recommends that multiple 
blood pressures be taken to determine if hypertension is 
present, which was not done during the October 1994 
examination.  He informs that JNC V guidelines are the 
standard for hypertension.  He further avers that his cardiac 
arrhythmia "is secondary to the hypertension that was 
documented on the October 1994 VA disability examination."  

The veteran also contends that his bilateral carpal tunnel 
syndrome was incurred during service.  In support of this 
contention he submits a statement from a retired Captain, who 
advises that he served alongside the veteran during service 
as a member of the Composite Pistol Team, and who reports 
that the veteran "made frequent complaints about his hands 
going numb, both while shooting and off duty."  According to 
the veteran, his duties during service "as an operating room 
nurse and firing member of a marksmanship team exposed [him] 
to the necessity of frequent gripping of surgical instruments 
and weapons that lead to bilateral carpal tunnel syndrome."  

The Board notes that as a nurse practitioner the veteran is 
competent to opine as to etiology, particularly where, as 
here, he provides medical treatises in support of his 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(2).  He has also provided an objective 
medical opinion from a non-treating military doctor, who 
advises that her opinion is based upon her review of the 
veteran's service medical records, VHA health records, 2nd 
Medical Group health records, and copies of military 
documents related to rifle and pistol marksmanship.  
According to this physician, "it is as likely as not that 
the [veteran's] bilateral carpal tunnel syndrome is related 
to military service."  She explains that as an operating 
room nurse the veteran was required to perform repetitive 
wrist movements that could have caused stress to the median 
nerve.  She also avers that having to maintain a strong grip 
on a recoiling pistol while firing multiple shots could also 
have caused trauma to the median nerve and led to the 
resultant carpal tunnel syndrome.

In addition to the foregoing, this physician opines that "it 
is as likely as not that the [veteran's] hypertension is 
related to military service."  She advises that her opinion 
is based on her review of the medical record, which she says 
shows that that the veteran had blood pressure elevations 
that met the JNC V criteria of hypertension "as far back as 
November 1990."  She also maintains that the veteran's 
cardiac arrhythmia is related to service "based on trigemy 
observed during a May 2000 examination."  She points out 
that further electrocardiograms and Holter monitoring 
confirmed this arrhythmia, and states that "it is as likely 
as not that the [veteran's] poorly controlled hypertension at 
that time could have caused this irregular heart rate."  
Based on this physician's review of and reliance upon the 
medical evidence of record and the detailed rationale that 
she provided for each opinion offered, and in the absence of 
any competent medical evidence to the contrary, the Board 
finds her opinions as to etiology to be persuasive.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998).  

In view of documented elevated blood pressure readings and 
right wrist pain during service and immediately thereafter, 
and in view of competent medical evidence that links current 
diagnoses of hypertension and right carpal tunnel syndrome to 
service, a grant of service connection for hypertension and 
right carpal tunnel syndrome is warranted.  38 C.F.R. § 
3.303(a).  Moreover, while the record lacks any documented 
complaints of symptomatology involving the left wrist during 
service or within the year thereafter, the record does 
contain objective lay evidence of in-service symptomatology 
and competent medical evidence (from more than one source) 
that links the left wrist syndrome to service.  Therefore, 
and in accordance with 38 C.F.R. § 3.102, service connection 
for carpal tunnel syndrome, left wrist, may be granted under 
the provisions of 38 C.F.R. § 3.303(d).  The record also 
contains competent medical treatise and opinion evidence that 
demonstrates a link between the veteran "poorly controlled" 
hypertension during service and his cardiac arrhythmia.  
Accordingly, a grant of service connection for cardiac 
arrhythmia secondary to hypertension has been established.  
38 C.F.R. § 3.310(a).

VA has met the duty to notice and assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran given the favorable nature of the 
Board's decision. 


ORDER

Service connection for hypertension is granted.

Service connection for carpal tunnel syndrome, right wrist is 
granted.

Service connection for carpal tunnel syndrome, left wrist is 
granted.

Entitlement to service connection for cardiac arrhythmia is 
granted.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


